UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2466


THOMAS W. HOWES,

                    Plaintiff - Appellant,

             v.

NEW YORK LIFE INSURANCE COMPANY,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-00431-GJH)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas W. Howes, Appellant Pro Se. Brandon J. Brigham, Philadelphia, Pennsylvania,
Kaiser H. Chowdhry, MORGAN LEWIS & BOCKIUS, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas W. Howes appeals the district court’s order granting New York Life

Insurance Company’s motion to dismiss his petition to vacate an arbitration award. We

have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

Howes v. New York Life Ins. Co., No. 8:18-cv-00431-GJH (D. Md. Nov. 20, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2